DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehurst et al. (US 2014/0037570 A1) as evidenced by Weyerhaeuser (Arborite CUF Brochure, 2018) and further in view of Whitehurst-2 et al. (US Patent No. 6,830 603).

In regard to claim 2, Whitehurst et al. teach a method for preventing decomposition of a (thio)phosphoric acid triamide (e.g. reducing nitrogen volatilization/decomposition of solutions comprising N-(n-butyl)-thiophosphoric triamide) (NBPT)) [Paragraph 0002], wherein NBPT reads on the general formula (I))
wherein 
X1 is S; 
R1 is C1-C20-alkyl; 
R2 is H; and 
R3, R4, R5, and R6 are independently of each other selected from the group consisting of H;
in a composition A comprising: 
(i) 	the (thio)phosphoric acid triamide(e.g. NBPT); and 

by adding a cation to the composition A, wherein the cation source is added in the form of a salt comprising a cation and anion selected from the claimed components (e.g. cation is Mg2+, anion is SO42-) [Paragraph 0066].

	Whitehurst et al. discloses a fertilizer mixture in the form of Arborite®[Paragraph 0216-0217], wherein Arborite is a granular mixture of urea and monoammonium phosphate [Weyerhaeuser, Pg. 1]. Whit regard to the claimed limitation “granules of a urea-containing fertilizer and granules of an additional P-containing fertilizer […] wherein a weight ratio of the P-containing fertilizer granules to the urea-containing fertilizer granules is at least 0.4”, the granular Arborite component disclosed by Whitehurst meets the broadest reasonable interpretation in light of the specification of “granules of a urea-containing fertilizer” and also “granules of an additional P-containing fertilizer” within the claimed range. This is confirmed by Applicant’s Specification: dependent claim 16 goes on to define the P-containing fertilizer as an NP fertilizer. Arborite is a mixture of urea and monoammonium phosphate [Weyerhaeuser, Pg. 1]. Arborite is therefore inherently considered both a urea-containing fertilizer and a P-containing fertilizer as required by the claim (e.g. a combination of equal parts of granular fertilizer comprising both urea and P components). Whitehurst does not explicitly disclose wherein the granules of each of the urea-containing fertilizer and the P-containing fertilizer (e.g. Arborite) have a particle size within the range of 1 to 5 mm. Arborite is a patented phosphate coated urea fertilizer [Weyerhaeuser, 

	In regard to claim 16, Whitehurst et al. disclose the method according to claim 2, wherein the additional P-containing fertilizer is Arborite®[Paragraph 0216-0217]. Arborite is considered an NP fertilizer because Arborite is a mixture of urea and monoammonium phosphate [Weyerhaeuser, Pg. 1].

In regard to claim 22, Whitehurst et al. disclose the method of claim 2, wherein the cation source is added in the form of a salt comprising a cation and anion selected from the claimed components (e.g. cation is Mg2+, anion is SO42-) [Paragraph 0066].

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.

Applicant argues (Pg. 10) the present specification explains disadvantages of mixtures of (thio)phosphoric acid triamide, granules of urea-containing fertilizer and separate granules of P-containing fertilizer. This argument is not found persuasive because Whitehurst discloses granules of a 

Applicant argues (Pg. 11) the claim amendments to claim 2 overcome the teachings of Whitehurst because the claimed fertilizers are present as separate granules. The amendments to the claim have been considered, but it is noted that the phosphate coated granular urea fertilizer disclosed by Whitehurst and evidenced by Weyerhaeuser meets the broadest reasonable interpretation of urea-containing fertilizer granules and P-containing fertilizer granules. Therefore, 500 g of the granular urea and P-containing granules [Page 0216] will necessarily comprise both urea-containing and P-containing granules as defined by the claims and confirmed in the specification. This is supported by Applicant’s Specification: Dependent claim 16 goes on to define the P-containing fertilizer as an NP fertilizer.

Applicant argues (Pg. 13) that Whitehurst-2 does not recognize any affect that the phosphorous would have in the composition of Whitehurst, namely facilitating reduced nitrogen losses in the presence of (thio)phosphoric triamide. This argument is not persuasive. the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Fx parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, the prior art makes obvious adding the claimed cation source to the claimed composition A. Because the prior art performs this required addition step as set forth as the claimed method, it necessarily follows that this prevents decomposition of the (thio)phosphoric triamide.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        March 11, 2022